— Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 25, 2011 (People v Cardova, 88 AD3d 1008 [2011]), affirming two judgments of the Supreme Court, Queens County, rendered May 13, 2009, and May 28, 2009, respectively.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Skelos, J.E, Balkin, Leventhal and Hall, JJ., concur.